—Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered September 7, 2001, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification. We conclude that the victim had a sufficient opportunity to observe defendant at the time of the crime and was able to make a reliable identification.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580, 584 [1976]). Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Marlow, JJ.